DETAILED ACTION
This Office Action is in response to Applicant’s application 16/929,334 filed on July 15, 2020 in which claims 1 to 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Examiner Initiated Interview
Examiner teleconferences with Applicant’s representative, Mr. William Brooks, on January 13, 2022 for the purpose of understanding what, if any, support exists for the recitation of ‘peripheral circuit unit’ in claims 1 and 19.  Mr. Brooks suggested that consultation with the Applicant may be required.  Examiner agreed.  No other agreement was reached.
Examiner received a voice mail from Mr. Brooks on January 17, 2021 indicating that Applicant intended ‘peripheral circuit unit’ to refer or correspond to ‘crack detector’.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Regarding claim 1, ‘a peripheral circuit unit arranged between the first dam and an end of the substrate and electrically connected to at least one of the plurality of pixels’;
Regarding claim 2, ‘the second dam is arranged between the peripheral circuit unit and the end of the substrate’;
Regarding claim 3, ‘the second dam is arranged to overlap the peripheral circuit unit’;
Regarding claim 4 ‘the peripheral circuit unit is arranged between the second dam and the end of the substrate’;
Regarding claim 5, ‘the peripheral circuit unit is arranged over a first insulating layer in the peripheral area’;
Regarding claim 6, ‘the second dam comprises at least one slit in the first insulating layer, and a cladding covering the at least one slit’;
Regarding claim 9, ‘the first inorganic layer in the encapsulation layer is in direct contact with the first barrier layer between the peripheral circuit unit and the end of the substrate’;
Regarding claim 11, ‘the peripheral circuit unit is arranged in the at least one slit in the first insulating layer’;
Regarding claim 17, ‘a first second dam arranged between the first first dam and the peripheral circuit unit’;
Regarding claim 19, ‘a first dam on the first insulating layer to surround the display area, a peripheral circuit unit electrically connected to at least one of the plurality of pixels’;

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required; Regarding claims 1 and 19 ‘a peripheral circuit unit’.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Examiner Note:  As discussed below, Examiner concludes the first disclosure of the claimed invention was by way of the claims filed July 15, 2020.  Accordingly, July 15, 2020 is the earliest priority date of the instant claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” See MPEP 2163.02.
Regarding claims 1 and 19 which recite inter alia ‘a peripheral circuit unit arranged between the first dam and an end of the substrate and electrically connected to at least one of the plurality of pixels’ Examiner understands that claims 1 and 19 are directed to the embodiment of Figures 2-3.  Examiner has carefully reviewed the as filed specification and finds no written description of ‘a peripheral circuit unit’.  Examiner notes that Figures 2 and 3 demarcate a crack detection wire, 174/172 [0140], and a power supply line 150 [0097].  Initially, Examiner notes that a wire is a wire is a wire.  A wire may be considered a circuit element but not all circuit elements are a wire!  A peripheral circuit unit has a scope which is vastly greater than a power supply line or a crack detection wire.  Further as there is no discussion of any ‘peripheral circuit unit’, it unclear how an artisan would recognize a wire encompassing all potential circuit elements inclusive of an active or other passive structure.  Furthermore, Examiner notes a circuit unit implies a duplication of parts, i.e. a unit of a plurality of units.  To the extent that the crack detector structure 170 [0103] is a unit, the drawing and the specification claimed subject matter.
Claims 2-18 and 20-21 depend upon claims 1 and 19 and are likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a crack detection wire, does not reasonably provide enablement for any peripheral circuit unit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The enablement clause of section 112 requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include;  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction or guidance provided by the inventor, (7) the existence of working  examples, (8) the quantity of experimentation necessary based upon the content of the disclosure. In re Wands, 858 F.2d 731, 737, (Fed. Cir. 1988).  The question is that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art, using the guidance supplied Applicant's disclosure, could have made/used the claimed invention.  In the instance case, Examiner concludes that undue experimentation would be necessary based upon the following;
Regarding claims 1 and 19, Examiner notes the breadth of the claims is large in that, as discussed above, the claimed invention incorporating a peripheral circuit element, must comprehend both the structure and the materials of this family of genuses, i.e. conductors, insulator, semiconductors, organic, inorganic, etc.

The state of the art, for crack detections, is modest.  Applicant himself has contributed to this art, c.f. U.S. 2016/0307971 (Jeon).
The level of a person of ordinary skill in the art is judged to be that of an engineer with an undergraduate and some graduate education working on manufacturability and yield problems for high volume manufacturing.  An artisan in this art is not engaged in path finding or exploratory research, rather it is narrowly focused on the equipment, materials and methods pertinent to a high volume manufacturing environment.  An artisan would not have access or capabilities to model the mechanical stack up and mechanical properties, e.g. crack propagation, of the claimed invention.
Level of predictability in the art is modest in so far as simple materials, e.g. copper, titanium, etc. are used.  However, the scope of the claim includes all semiconductors and insulators.  These materials encompass both organic and inorganic materials with a multitude of processing techniques, i.e. spin on, CVD, sputtering, laser techniques, etc.  Thus on balance the scope of the claim tends to poor predictability as these material and processes require integration with the other elements, recited generically, in claim 1, e.g. dam, encapsulation layer, organic, inorganic, etc. Further Examiner notes that to the degree the ‘peripheral circuit unit’ is argued as a crack detection structure, the analysis is compounded by the dependence of that function on the mechanical properties of the peripheral circuit unit in combination with the boundary conditions imposed by all the elements in direct and indirect contact with the peripheral circuit unit taking into account, modulus, plastic deformation and yield strength of all the  
The guidance of provided by the inventor is limited to signal lines, i.e. metal conductors for power supply and crack detection.
Existence of working samples are not of record.
Because the scope of the claim is vast in terms of a generic circuit unit located in a peripheral area of a display device and encompasses any method to produce any conductor, insulator or semiconductor or combination thereof, because the claim requires the integration of the circuit unit into a generic display element reciting generic structures and properties, because the predictability of materials and methods in combination with the generic display is poor, Examiner concludes that undue experimentation is required to make the scope of claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    564
    721
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0395573 (Zhang) and U.S. 2017/0149017 (Lee) or in the alternative over Zhang, Lee and U.S. 2020/0091459 (Senoo).
Regarding claim 1
a substrate, 110 [0051];
a display area, 100 [0050], arranged on the substrate, as shown, and comprising a plurality of pixels, e.g. R, G or B as annotated where 150 is the pixel defining layer [0097], and a peripheral area, 200/300 [0050], arranged outside the display area, as shown and described at [0020, 50]; 
a first dam, 310 [0055], surrounding the display area, as shown and described at [0020, 50];
a second dam, 320 [0055], arranged between the first dam, 310, and the end of the substrate, as annotated and shown; and 
an encapsulation layer, 171/172/173 [0052], comprising 
a first inorganic layer, 171 [0052], 
an organic layer, 173 [0052], and 
a second inorganic layer, 172 [0052], 
each covering the display area, as shown, and a portion of the peripheral area, as shown where Examiner notes organic layer 173 extends past the display area 100 in Figure 1 and 2,
wherein the first inorganic layer, 171, and the second inorganic layer, 172, in the encapsulation layer extend to the end of the substrate, as annotated and shown.
Zhang does not teach a peripheral circuit unit arranged between the first dam and an end of the substrate and electrically connected to at least one of the plurality of pixels. 
Lee is directed to OLED displays using dams.  Regarding claim 1, Lee teaches at 
    PNG
    media_image2.png
    692
    545
    media_image2.png
    Greyscale
annotated Figures 1, 6A and 6B,  a substrate, 101 [0077]; a display area, 110 [0078], arranged on the substrate, as shown, and comprising a plurality of pixels, 111 [0078], and a peripheral area, as annotated, arranged outside the display area, as shown; a first dam, e.g. 641 [0145], surrounding the display area, as shown; a peripheral circuit unit, e.g. 116 [0082-83], arranged between the first dam, 641, and an end of the 
    PNG
    media_image3.png
    609
    601
    media_image3.png
    Greyscale
substrate, as annotated, and electrically connected to at least one of the plurality of pixels, as described at [0081-83]; a second dam, e.g. 642 or 643 [0145], arranged between the first dam, 641, and the end of the substrate, as annotated and shown; and an encapsulation layer, 130 [0082], comprising a first inorganic layer, 131 [0099], an organic layer, 132 [0102], and a second encapsulation layer, 133  [0125], each covering the display area, as shown, and a portion of the peripheral area, as shown, wherein the first inorganic layer and the second encapsulation layer in the 
    PNG
    media_image4.png
    490
    707
    media_image4.png
    Greyscale
encapsulation layer extend to the end of the substrate, as annotated and shown.
At [0081], Lee teaches:
[0081] The common voltage line 116 may be made of the same material as that of the gate lines 112 and/or the data lines 114 as a single layer or a multilayer. An insulating layer may be formed on the common voltage line 116. The common voltage line 116 may supply a common voltage to a second electrode of each of the plurality of pixels 111. As illustrated in FIG. 1, the common voltage line 116 is formed at the outer side of the pixel area 110 and the gate driver 113 to surround them. For a top emission OLED device, the second electrodes in the pixel area 110 have high electric resistance. Accordingly, there is a problem in that the resistance of the second electrode increases as it becomes more distant from the common voltage line 116. In order to help relieve this problem, the common voltage line 116 is disposed to surround the pixel area 110. However, this is merely illustrative, and the common voltage line 116 may be formed on at least one side of the pixel area 110. To electrically connect the second electrodes of the plurality of pixels 111 to the common voltage line 116, the second electrodes may be formed on the gate driver 113 to be extended to a part of the gate driver 113. Further, the second electrodes may be connected to a connecting unit made of the same material as that of the first electrodes formed on the gate driver 113. The 
At [0083], Lee teaches:
[0083] The flexible encapsulation unit 130 includes a first encapsulation layer 131, a second encapsulation layer 133, a structure 140 and a particle cover layer 132. In particular, in order to suppress the particle cover layer 132 from being excessively spread, the structure 140 is formed in the non-pixel area to surround the pixel area 110. In embodiments of the present disclosure, references to excessive spread refers to avoiding or reducing overflow of the particle cover layer 132 over the structure 140. In other words, the structure 140 is arranged to contain or limit the particle cover layer 132. The structure 140 surrounds the pixel area 110 and the gate driver 113. The structure 140 partially overlaps the common voltage line 116. However, the structure 140 may be formed on inner or outer side of the common voltage line 116 rather than on the common voltage line 116. The structure 140 may also be formed on the gate driver 113 instead of the common voltage line 116. That is, the structure 140 may be disposed anywhere in the non-pixel area as long as it surrounds the pixel area 110. The flexible encapsulation unit 130 will be described in more detail with reference to FIG. 3. In embodiments of the present disclosure, reference is made to the structure 140 containing or limiting the particle cover layer 132. In other embodiments of the present disclosure, use of the structure 140 is applicable to instances of use for material, such as particle cover layer.
Lee teaches the peripheral circuit unit, i.e. common voltage line e.g., 116, may be placed anywhere in the non-pixel region so long as it surrounds the pixel area and thus diminishes the circuit resistance of the wire connected to the pixel electrode.
Taken as a whole, the prior art is directed to OLED displays using dams to contain the overflow of organic encapsulants.  Lee teaches that a peripheral circuit unit may be arranged in any relationship to one or more dams located in the peripheral area 

    PNG
    media_image5.png
    637
    783
    media_image5.png
    Greyscale
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a peripheral circuit unit arranged between the first dam and an end of the substrate and electrically connected to at least one of the plurality of pixels, as taught by Lee, because Lee teaches doing so mitigates poor power and/or ground delivery to the pixels and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
If it determined that neither Zhang nor Lee teach the first inorganic layer and the second inorganic layer in the encapsulation layer extend to the 
Regarding claim 1 Senoo discloses at annotated Figure 1, display apparatus comprising: a substrate, 10 [0033]; a display area, 5 [0048], arranged on the substrate, as shown, and comprising a plurality of pixels, e.g. 4 [0046], and a peripheral area, 6 [0104], arranged outside the display area, as shown; a first dam, DM1 [0081], surrounding the display area, as shown; a peripheral circuit unit, e.g., TM [0049], arranged between the first dam and an end of the substrate, as shown, and electrically connected to at least one of the plurality of pixels where TM is connected to gate wiring and source wiring [0049]; a second dam, DM2 [0083], arranged between the first dam, DM1, and the end of the substrate, as annotated and shown; and an encapsulation layer, 30 [0082], comprising a first inorganic layer, 31 [0103], an organic layer, 32 [0103], and a second inorganic layer, 33 [0103], each covering the display area, as shown, and a portion of the peripheral area, as shown, wherein the first inorganic layer, 31, and the second inorganic layer, 33, in the encapsulation layer extend to the end of the substrate, as annotated and shown.
Taken as a whole the prior art is directed to OLED displays.  Senoo teaches that a useful configuration of a display with dams and a peripheral circuit unit incorporates first and second inorganic insulation layers of the encapsulation extending to an end, i.e., an edge of a substrate.  Further that this structure results from singulation of a motherboard into separate display modules [0020, 0155].  An artisan would find it desirable to manufacture a display panel on a motherboard to improve tool efficiency and capital utilization.  Accordingly, it would have been obvious to a person of ordinary KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Lee teaches the second dam, e.g. 642 or 643, is arranged between the peripheral circuit unit, 116, and the end of the substrate, as shown and annotated.  Furthermore, Examiner takes the position that doing so is merely a design choice motivated by a desire to mitigate voltage drop of the line 116.
Regarding claim 3 which depends upon claim 1, Lee teaches the second dam, e.g. 642 or 643, is arranged to overlap the peripheral circuit unit, 116.  Furthermore, Examiner takes the position that doing so is merely a design choice motivated by a desire to mitigate voltage drop of the line 116.
Regarding claim 4 which depends upon claim 1, Lee teaches the peripheral circuit unit is arranged between the second dam, 642, and the end of the substrate, as shown and annotated.  Furthermore, Examiner takes the position that doing so is merely a design choice motivated by a desire to mitigate voltage drop of the line 116.
Regarding claim 12 which depends upon claim 1, Lee teaches the substrate comprises a flexible material at [0009].

    PNG
    media_image6.png
    472
    921
    media_image6.png
    Greyscale
Regarding claim 14 which depends upon claim 1, Zhang discloses at annotated Figure 1 a thin-film transistor, 160 [0052], arranged on the substrate as shown, and comprising an active layer, as annotated, a gate electrode, as annotated, a source electrode, as annotated, and a drain electrode, as annotated; a first electrode, 130 [0052], connected to one of the source electrode and the drain electrode, as shown; a pixel-defining layer, 150 [0052], defining the first electrode, as shown; a second electrode, 140 [0052], facing the first electrode, as shown; and an intermediate layer, R/G/B, arranged between the first electrode and the second electrode, as shown, and comprising an organic light-emitting layer as described at [0052], wherein: the display apparatus further comprises a first insulating layer, e.g. 122 is gate oxide [0051], in the display area, as shown, and the peripheral area, as shown, and the first insulating layer comprises at least one of insulating layers arranged between the active layer, the gate electrode, the source electrode, and the drain electrode in the thin-film transistor, as shown.
claim 15 which depends upon claim 14, Zhang discloses a passivation layer, 124 [051], on the source electrode and the drain electrode, as shown, wherein the second dam, e.g. 320, comprises at least one slit in the first insulating layer, 122, and a cladding, as annotated, covering the at least one slit, as shown, 
Zhang teaches the passivation layer is a planarization layer and teaches the material of the 320 may be polyimide [0034, 60, 72]. Zhang does not explicitly teach the cladding includes a same material as a material of the passivation layer.  Examiner notes that polyimide is known in the art as a planarization layer material, c.f. U.S. 2016/0248785 at [0070].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 14 wherein the cladding includes a same material as a material of the passivation layer because Zhang teaches the passivation material has planarizing properties and the cladding material includes inter alia polyimide which is known in the art as a planarization material and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 16 which depends upon claim 15, Zhang teaches the first dam material includes polyimide and Examiner notes that polyimide is known in the art as a passivation layer material.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15 wherein the first dam includes a same material as a material of at least one of the passivation layer and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 16, Zhang teaches the first dam comprises a first first dam, as annotated, arranged near the display area, as shown, and a first second dam, as annotated, arranged between the first first dam the second dam
Zhang does not teach a first second dam arranged between the first first dam the second dam and the peripheral circuit unit.
Lee teaches the peripheral circuit unit may be have any location relative to the dames. 
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 16 comprising a first second dam arranged between the first first dam the second dam and the peripheral circuit unit because doing so is merely a design choice motivated by a desire to mitigate the voltage drop in the peripheral circuit unit, See MPEP 2144.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Lee in further view of U.S. 2016/0141551 (Seo) or in the alternative over Zhang, Lee and Senoo in further view of Seo.
Regarding claim 13 which depends upon claim 12, Zhang does not teach the substrate further comprises a first layer comprising an organic material, a second layer comprising an organic material, and a second barrier layer disposed between the first layer and the second layer.

    PNG
    media_image7.png
    370
    704
    media_image7.png
    Greyscale
Seo is directed to improvements in flexible displays.  Seo teaches at annotated Figure a flexible substrate, FS [0071], comprises a first layer, 1PL, comprising an organic material, [0088], a second layer, 2PL, comprising an organic material, [0092], and a second barrier layer, 1BL, disposed between the first layer and the second layer, as shown.
At [0093] Seo teaches:
[0093] Impurities or retraction defects may be randomly formed on the second plastic layer 2PL and the second barrier layer 2BL as well as on the first plastic layer 1PL and the first barrier layer 1BL. However, since the average water vapor transmission path between a defective point and the OLED is longer in the OLED display 102 of the second comparative example than in the OLED display 101 of the first comparative example, even when the first barrier layer 1BL and/or the second barrier layer 2BL is damaged, for example, cracked, the OLED can be prevented from being damaged.
Seo teaches that the use of multiple organic layers and multiple barrier layers in a flexible substrate minimizes the effects of a damage from a failure of either a first or second barrier film.  An artisan would find it desirable to improve the immunity of the device to a crack in the barrier layer.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 wherein substrate further comprises a first layer comprising an organic material, a second layer comprising KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2017).
Claims 1, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0307971 (Jeon) or in the alternative over Jeon and Senoo.
Regarding claim 1 Jeon discloses at annotated Figure 5 a display apparatus comprising: 
    PNG
    media_image8.png
    574
    738
    media_image8.png
    Greyscale

a substrate, 110 [0049];
a display area, P [0031, 50], arranged on the substrate, as shown, and comprising a plurality of pixels, e.g., PX [0031] as annotated and a peripheral area, S [0058], arranged outside the display area, as shown; 
a first dam, D1 [0061], surrounding the display area, as shown;
a peripheral circuit unit, e.g. 600 or 800 [0056, 86], arranges between the first dam and an end of the substrate, as shown and electrically connected to at least one of the plurality of pixels as described at [0056, 86].
a second dam, D2 or D3 [0060], arranged between the first dam, D1, and the end of the substrate, as annotated and shown; and 
an encapsulation layer, 300 [0070], comprising 
a first inorganic layer, 320 [0070], 
an organic layer, 330 [0070], and 
a second inorganic layer, 340 [0070], 
each covering the display area, as shown, and a portion of the peripheral area, as shown;
wherein the first inorganic layer, 320, and the second inorganic layer, 340, in the encapsulation layer extend to the end of the substrate, as annotated and shown.
If it determined that neither Jeon does not each the first inorganic layer and the second inorganic layer in the encapsulation layer extend to the end of the substrate, Examiner notes the Senoo is directed to OLED displays using dams.  Regarding claim 1 Senoo discloses at annotated Figure 1, display apparatus comprising: a substrate, 10 [0033]; a display area, 5 [0048], arranged on the substrate, as shown, and comprising a plurality of pixels, e.g. 4 [0046], and a peripheral area, 6 [0104], arranged outside the display area, as shown; a first dam, DM1 [0081], surrounding the display area, as shown; a peripheral circuit unit, e.g. TM [0049], arranged between the first dam and an end of the substrate, as shown, and electrically connected to at least one of the plurality of pixels where TM is connected to gate wiring and source wiring [0049]; a second dam, DM2 [0083], arranged between the first dam, DM1, and the end of the substrate, as annotated and shown; and an encapsulation layer, 30 [0082], comprising a first inorganic layer, 31 [0103], an organic layer, 32 [0103], and a second inorganic layer, 33 [0103], each covering the display area, as shown, and a portion of the peripheral area, as shown, wherein the first inorganic layer, 31, and the second inorganic layer, 33, in the encapsulation layer extend to the end of the substrate, as annotated and shown.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 5 which depends upon claim 1, Jeon teaches a first insulating layer, 160 [0061], in the display area, as shown, and the peripheral area, as shown, wherein the peripheral circuit unit, 600/800, is arranged over a first insulating layer in the peripheral area, as shown.
Regarding claim 6 which depends upon claim 5, Jeon teaches the second dam comprises at least one slit, as annotated, in the first insulating layer, as shown, and a cladding, 2 [0074], covering the at least one slit, as shown.
Regarding claim 7 which depends upon claim 5, Jeon teaches a first barrier layer, 120, arranged between the substrate, 110, and the first insulating layer, 160.
claim 8 which depends upon claim 7, Jeon teaches the first barrier layer extends, 120, to the end of the substrate, as shown.
Regarding claim 11 which depends upon claim 1 Jeon teaches a first insulating layer, 160, in the display area and the peripheral area, as shown, wherein: at least one slit, as annotated, is arranged in the first insulating layer in the peripheral area, as shown; and the peripheral circuit unit is arranged in the at least one slit in the first insulating layer, as shown.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Senoo and Jeon.

    PNG
    media_image9.png
    613
    566
    media_image9.png
    Greyscale
Regarding claim 19 Senoo discloses at annotated Figure 1 and Figures 4A-4C a method of manufacturing a display apparatus by performing a cutting process, e.g., laser or metal blade (i.e. sawing) [0155]  with reference to a cutting line, DL [0137], on a mother substrate 50 [0114], to thereby split the mother substrate into a plurality of display apparatuses, [0014], the plurality of display apparatuses including a display area, 5 [0108], comprising a plurality of pixels, 4 [0046], and a peripheral area, 6 [0108], outside the display area, as shown, the , and a second dam, DM2 [0083], arranged between the first dam and the cutting line, DL [0137], each in the peripheral area of each of the plurality of display apparatuses, as shown; and forming an encapsulation layer, 30 [0050, 99], comprising a first inorganic layer, 31 [0099], an organic layer, 32 [0099], and a second inorganic layer, 33 [0099], in the display area, as shown, and the peripheral area, as shown, wherein the first inorganic layer and the second inorganic layer are formed on the cutting line of the mother substrate,  as shown, to extend over a peripheral areas of a display apparatus adjacent to the first inorganic layer and the second inorganic layer, as shown, and then, the first inorganic layer and the second inorganic layer are cut with reference to the cutting line in a process of cutting the mother substrate, as shown in Figure 4C.
Senoo does not teach a peripheral circuit unit electrically connected to at least one of the plurality of pixels.
Referring to the discussion above, Jeon teaches a peripheral circuit unit electrically connected to at least one of the plurality of pixels.  Jeon teaches the peripheral circuit units may be used a crack detection devices.  An artisan would find it desirable to have a crack detection structure to monitor the process of singulation and the material properties of the barrier layers.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 19 comprising a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Senoo and Jeon in view of U.S. 2019/0386249 (Cai).
Regarding claim 20 which depends upon claim 19, Senoo does not teach the organic layer in the encapsulation layer is formed by using a first open mask comprising a plurality of first openings corresponding to the display area and a portion of the peripheral area of each of the display apparatuses; and the first inorganic layer and the second inorganic layer in the encapsulation layer are formed by using a second open mask comprising a second opening corresponding to the mother substrate to thereby connect a peripheral area of each of the plurality of display apparatuses to each other.
Cai is directed to OLED devices and teaches at [0006], that the use of masks are conventional in the art to form encapsulation layers.  Examiner takes official notice that masks to form organic and inorganic layers are well known in the art.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 19 wherein the organic layer in the encapsulation layer is formed by using a first open mask comprising a plurality of first openings corresponding to the display area and a portion of the peripheral area of each of the display apparatuses; and the first inorganic layer and the second inorganic layer in the encapsulation layer are formed by using a second open KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Examiner has carefully reviewed the instant application with the numerous defects noted above.  Examiner encourages Applicant to review each and every claim to ensure that the subject matter is consistent with the disclosure, e.g. it is unclear to Examiner how a circuit unit is made of the same material of a dam as in claim 21.  Examiner is obliged to treat each and every claim on its merits and Applicant is encouraged to do likewise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893